Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 in in compliance with provisions of 37 CRF 1.97. Accordingly, the IDS was considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configured to in claims 14, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states: the intermediate voltage corresponds to a safe voltage level of the first electrical system. This statement is unclear and indefinite since there is no explanation of what is a safe boltage level. Examiner interpreting safe voltage level as safety limit. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states: detecting a fault in the second electrical system comprises detecting a faulty component of the first or second electrical system and disconnecting the faulty component from the first or second electrical system. This statement is unclear and indefinite since a fault in the second system cannot be -per definition- a fault in the first system.  Examiner interpreting this as any fault on any system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1--20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (WO2018192271 now Zhao), in view of Hayakawa [US 20020195290 now Hayakawa].
Claim 1:
	Zhoa discloses vehicle comprising a first electrical system operating at a first voltage and a second electrical system operating at a second voltage [see at least summary ¶ 2-4];
 	detecting a fault in the second electrical system or detecting a crash situation [see at least Zhoa technical field];
	disconnecting a power source of the second electrical system; determining that the fault of the second electrical system is no longer present or that the crash situation is resolved [see at least Zhoa summary ¶ 1, 19]; 
a power source to the second electrical system and increasing the voltage of the second electrical system from zero to an intermediate voltage lower than the second voltage; and if a detected current in the second electrical system is higher than a current threshold value; or if a detected voltage of the first electrical system is higher than a voltage threshold value; reducing the voltage of the second electrical system to zero [see at least Zhoa Fig. 1, 2; detailed description, ¶¶ 8-10, 13, 18,19,22,23].
Zhoa does not specifically disclose reconnecting the power source to the second electrical system.
Hayakawa teaches reconnecting the power source to the second electrical system and increasing the voltage of the second electrical system from zero to an intermediate voltage lower than the second voltage [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using a lower voltage rate so that the vehicle is not a hazard to vehicle user or others. 
Claim 2:
Zhoa and Hayakawa teach the method of Claim 1. 
	Zhoa discloses voltage threshold value is the same as the first voltage. [see at least Zhoa detailed description ¶ 13 (“control module 3 is configured to determine whether to cut off the vehicle secondary high-voltage system 5 according to the pre-judgment result of the first safety diagnosis module 1”), ¶22 (“the power supply is not completely cut off, the high-voltage system can continue to operate at a lower power in a safe mode”).
	Hayakawa teaches a predetermined value. [see at least Hayakawa ¶¶ 27, 30, 36].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle voltage of Zhoa with Hayakawa’s more specific predetermined value. 

Claim 16:

Claim 16 is rejected under the same rationale as claim 2. 

Claim 3:
Zhoa and Hayakawa teach the method of Claim 1. 
	Zhoa discloses the voltage threshold value is equal to a voltage safety limit of the first electrical system [see at least Zhoa detailed description ¶ 13 (“control module 3 is configured to determine whether to cut off the vehicle secondary high-voltage system 5 according to the pre-judgment result of the first safety diagnosis module 1”), ¶22 (“the power supply is not completely cut off, the high-voltage system can continue to operate at a lower power in a safe mode”).
	Hayakawa teaches a predetermined value which can be equal to a voltage safety limit. [see at least Hayakawa ¶¶ 27, 30, 36].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle voltage of Zhoa with Hayakawa’s more specific predetermined value. 
Claim 17:
Claim 17 rejected under the same rationale as claim 3. 

Claim 4:
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses increasing the voltage to an intermediate voltage comprises ramping the voltage [see at least Zhoa detailed description ¶ 13 (“control module 3 is configured to determine whether to cut off the vehicle secondary high-voltage system 5 according to the pre-judgment result of the first safety diagnosis module 1”), ¶22 (“the power supply is not completely cut off, the high-voltage system can continue to operate at a lower power in a safe mode”).
	Hayakawa teaches a predetermined value which can be equal to a voltage safety limit. [see at least Hayakawa ¶¶ 27, 30, 36].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle voltage of Zhoa with Hayakawa’s more specific predetermined value. 
Claim 18:
Claim 18 is rejected under the same rationale as claim 4. 

Claim 5: 
Claim 5 rejected under the same rationale as claim 4. 

Claim 19:
Claim 19 rejected under the same rationale as claim 5. 

Claim 6: 
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses the intermediate voltage corresponds to a safe voltage level of the first electrical system [see at least detailed description ¶ 9, 13 “The control module 3…”, 19 “First, the first safety diagnosis…”]
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa and the reactivating of batteries of Hayakawa in order to have a safe voltage level. 
Claim 7:
Zhoa and Hayakawa teach the method of Claim 1. 
	Zhoa discloses after the step of detecting a fault in the second electrical, disconnecting an electrical load from the second electrical system [see at least Zhoa summary, Fig. 5], 
	Hayawkawa also teaches detecting a fault in the second electrical, disconnecting an electrical load from the second electrical system [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa and the disconnecting of batteries of Hayakawa for detecting a fault.  
Claim 8:
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses disconnecting loads from the second electrical system [see at least Zhoa Fig. 1, 2; detailed description, ¶¶ 8-10, 13, 18,19,22,23].
Zhoa does not specifically disclose the reconnecting. 
Hayakawa teaches reconnecting comprises reconnecting the power source and if no fault is detected after increasing the voltage of the second electrical system, connecting an electrical load to the 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using a lower voltage rate. 
Claim 9:
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses the current threshold [see at least Zhoa Fig. 1, 2; detailed description, ¶¶ 8-10, 13, 18,19,22,23].
Hayakawa more specifically teaches differences in current resulting from reconnecting the power source [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using voltage rate. 

Claim 10:
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses the current threshold [see at least Zhoa Fig. 1, 2; detailed description, ¶¶ 8-10, 13, 18,19,22,23].
Hayakawa more specifically teaches differences in current resulting from reconnecting the power source [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using voltage rate. 
Claim 11: 
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses detecting a fault in the circuit between power units [see at least Zhoa Abstract (a power source of the second level power supply system is cut off); detailed description, ¶¶ 05].
Hayakawa more specifically teaches monitoring circuits for all power supply batteries [see at least Hayakawa abstract, ¶ 0026-0027 (detection signal)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control and evaluation method of Zhoa with Hayakawa’s regulation and reconnecting circuits. 
Claim 12: 
Zhoa and Hayakawa teach the method of Claim 1. 
Zhoa discloses detecting a fault in the circuit between power units [see at least Zhoa detailed description, ¶¶ 26 (high voltage relay is a shut-off device for the high voltage circuit)].
Hayakawa more specifically teaches monitoring circuits for all power supply batteries [see at least Hayakawa abstract, ¶¶ 0023 (feeding circuit breaking and connecting device) ¶0025 (feeding circuit control device, inhibiting device) 13 that controls breaking of the circuit 5 of the high voltage power supply 2]. 
Examiner note: in order to break a circuit and then to reconnect there must be a monitoring step. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control and evaluation method of Zhoa with Hayakawa’s regulation and reconnecting circuits. 
Claim 13:  
Zhoa and Hayakawa teach the method of Claim 1. 
	Zhoa does not specifically disclose detecting a software error of the second electrical system but does disclose monitoring and [see at least Zhoa ¶ 2 after S7, “an embodiment of the present invention further provides a computer readable storage medium having stored thereon a computer program, which is implemented by a processor to implement the steps of the foregoing method, thereby implementing security control of an electric vehicle high voltage system.”] Note: In S4 of specification it states safety diagnosis and diagnose of severity of an accident according to the damage statae of the vehicle.  In order to do this step, if the safety guidelines are altered then obvious that the program/software is updated. 
	Hayakawa also teaches detecting a software error [see at least Hayakawa ¶ 0038. “software construction”]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software/computer program to detect, modify or implement after an error or fault is found in the vehicle safety control and evaluation of faults of Zhoa with Hayakawa’s program that regulates and reconnects circuits using software. It is well known in the ART that updating software is part of the regular maintenance any software/program.  
Claim 14:
Zhoa discloses vehicle comprising a first electrical system operating at a first voltage and a second electrical system operating at a second voltage [see at least summary ¶ 2-4];
 	detect a fault in the second electrical system or detecting a crash situation [see at least Zhoa technical field];
	disconnect a power source of the second electrical system; determine that the fault of the second electrical system is no longer present or that the crash situation is resolved [see at least Zhoa summary ¶ 1, 19]; 
a power source to the second electrical system and increasing the voltage of the second electrical system from zero to an intermediate voltage lower than the second voltage; and if a detected current in the second electrical system is higher than a current threshold value; or if a detected voltage of the first electrical system is higher than a voltage threshold value; reduce the voltage of the second electrical system to zero [see at least Zhoa Fig. 1, 2; detailed description, ¶¶ 8-10, 13, 18,19,22,23].
Zhoa does not specifically disclose reconnecting the power source to the second electrical system.
Hayakawa teaches reconnect the power source to the second electrical system and increasing the voltage of the second electrical system from zero to an intermediate voltage lower than the second voltage [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using a lower voltage rate so that the vehicle is not a hazard to vehicle user or others. 
Claim 15:
Zhoa and Hayakawa teach the system of Claim 14.
Zhoa does not specifically disclose reconnecting the power source to the second electrical system.
Hayakawa teaches control unit is further configured to reconnecting comprises reconnecting the power source and if no fault is detected after increasing the voltage of the second electrical system, connecting an electrical load to the second electrical system [see at least Hayakawa abstract, ¶¶ 0007, 0011, 0027, 0036].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle safety control method of Zhoa with Hayakawa’s more specific reconnecting using a lower voltage rate. 
Claim 20:
Zhoa and Hayakawa teach the system of Claim 14.
Zhoa discloses a vehicle comprising a control system according to claim 14 [see at least Zhoa title, abstract].
Hayakawa also teaches a vehicle comprising a control system [see at least Hayakawa title, abstract].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle control system in either Zhoa or Hayakawa. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SLOSARCZYK KRZYSZTOF   WO2014041043
Controlling an electrical system in a vehicle
ZHAO, Xin-chao                    CN108327539
Vehicle control technology field, specifically claims a vehicle safety control method, device and electric automobile, aiming to solve the problem of how to cut and recover the power supply system after the collision accident of electric vehicle technology.

DARIO SETTI                         DE102015201899
Securing a high-voltage electrical system of a motor vehicle specified with a first and a second energy source.
Siciak, Ray C                         US20150255975
Provide an alternative high voltage cutoff technique for disconnecting a high voltage battery from an electrical network of a vehicle in the event of a fault condition.
Deyda; Andreas et al.         US20150224881 
Program for deactivating high-voltage components of a vehicle.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571)270-7952. The examiner can normally be reached M-TH 6-3 flex: Fri 7-11 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952